ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Gomes now the Hearing Officer appointed pursuant to Admission and Discipline Rule 23, Section 11(b) and, upon a “Joint Agreement of Suspension,” recommends that Verne Richardson be suspended from the practice of law until final determination of this case.
And this Court, being duly advised, now finds that the Hearing Officer’s “Recommendation for Suspension Pending Prosecution” should be accepted and approved and that the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Verne Richardson, be and he hereby is suspended from the practice of law in this state pending a final determination by this Court in the present case.
The Clerk of this Court is directed to forward notice of this Order to the parties and their attorneys and to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d).
All Justices concur.